FERGUSON, Circuit Judge
dissenting.
I respectfully dissent. The issue in this case is not complex. Does the claimant suffer a depression which is related to a physical injury at work? The Benefits Review Board held that as a matter of law the claimant has established his depression claim.
At the initial proceedings before the administrative law judge, the employer did not dispute the fact that the claimant had a depression. Furthermore it did not dispute that fact before the Board. The employer only contended that because the claimant’s depression did not develop until nineteen months after his physical injury at work and that he had other problems, the depression was not related to his physical injury. In his initial decision, the administrative law judge found as a fact that the claimant suffered from depression, but concluded that it was not work-related.
The Board held that because the employer had not introduced any contrary medical evidence regarding the cause of *443the depression, the finding of the administrative law judge that the claimant does not have a work-related depression was an impermissible substitution of his medical judgment for that of the medical providers.
Secondly, the Board held as a matter of law that the claimant is entitled to the presumption of coverage under 33 U.S.C. § 920(a) which provides that in proceedings for the enforcement of a claim for compensation under the Longshore and Harbor Workers’ Compensation Act, it shall be presumed, in the absence of substantial evidence to the contrary that the claim comes within the provisions of the Act. It is clear that the employer has not introduced substantial evidence to rebut the presumption between the depression and the work-related injury. Therefore, the Board correctly held as a matter of law the depression is work-related.
The Board understands, as well as this court, its duties and responsibilities that fact finding is made by administrative law judges and not appellate review panels. In this case, however, the administrative law judge was in error as a matter of law and the Board performed its proper judicial function in so declaring.
It is undisputed that claimant suffers from a depression and the previous work accident occurred. When that happens, the employer by law has the burden to prove by substantial evidence that the depression was not work-related. The decision of the Benefits Review Board must be affirmed.